IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 20, 2009
                                     No. 08-40899
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

CLIFFORD BERNARD NELSON, also known as Dummy,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 6:01-CR-32-1


Before WIENER, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
       Clifford Bernard Nelson, federal prisoner # 05790-078, convicted of
possession with intent to distribute, and distribution of, crack cocaine, appeals
his reduced sentence imposed pursuant to 18 U.S.C. § 3582(c)(2). He argues that
United States v. Booker, 543 U.S. 220 (2005), applies to § 3582(c)(2) proceedings
and, as such, the district court was authorized to sentence him below the
amended guidelines range. The Government has moved for summary affirmance
and, alternatively, for an extension of time in which to file a brief, and the

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-40899

Federal Public Defender has moved to withdraw to allow Nelson to proceed pro
se on appeal.
      The issue Nelson raises is foreclosed by our recent decision in United
States v. Doublin, 572 F.3d 235, 236-39 (5th Cir. 2009), petition for cert. filed
(Sept. 21, 2009) (No. 09-6657), which held that Booker is inapplicable to sentence
reductions under § 3582(c) and, thus, that a district court cannot reduce a
sentence below the minimum provided in the amended guidelines range. As
such, Nelson’s judgment is affirmed, and the Government’s motion for summary
affirmance is granted. Counsel’s motion to withdraw is denied. Cf. United
States v. Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998).
      AFFIRMED; MOTION FOR SUMMARY AFFIRMANCE GRANTED;
MOTION FOR EXTENSION OF TIME TO FILE BRIEF DENIED; MOTION TO
WITHDRAW DENIED.




                                        2